Case 5:19-cv-00122-LGW-BWC Document 12 Filed 09/02/20 Page 1 of 2


                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By casbell at 3:40 pm, Sep 02, 2020
Case 5:19-cv-00122-LGW-BWC Document 12 Filed 09/02/20 Page 2 of 2
